Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Starfield Reports Results For The Fourth Quarter And Year Ended February 28, 2010 /NOT FOR DISTRIBUTION TO U.S. NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE U.S./ TORONTO, April 12, 2010 /CNW/ - Starfield Resources Inc. (TSX: SRU / OTCBB: SRFDF) today announced its financial results for the fourth quarter and year ended February 28, 2010 have been filed on SEDAR. These financial results reflect the acquisition of Nevoro Inc., completed on October 8, 2009. For the three and twelve month periods ended February 28, 2010, Starfield incurred costs for exploration and related equipment totaling $0.6 million and $3.9 million, respectively. The expenditures in the fourth quarter were directed toward property maintenance and assay results from this year's drilling program. Administrative expenditures amounted to $0.8 million and $2.1 million for the three and twelve months ended February 28, 2010, respectively. During the quarter ended February 28, 2010, as previously reported, Starfield raised $4.1 million through private placements, and at February 28, 2010, the Company had approximately $3.6 million of cash on hand. The annual audited financial statements, management's discussion and analysis and additional information are available on the Company's website and on SEDAR. About Starfield Starfield Resources Inc. is an exploration and development stage company exploring for copper, nickel, and platinum group elements (PGE) in North America. The Company has three main projects: a PGE project in Montana's Stillwater District; a copper project in California's historic Moonlight Copper Mining District; and a copper/nickel/cobalt/PGE project in Ferguson Lake, Nunavut. Additional assets include a diamond joint venture in Nunavut, additional copper/nickel/chrome projects in Montana, and a portfolio of eight gold properties in Nevada that are currently under joint venture agreement.
